
	
		II
		111th CONGRESS
		2d Session
		S. 3979
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2010
			Mr. Brown of Ohio (for
			 himself, Mr. Durbin,
			 Mr. Whitehouse, Mr. Merkley, Mr.
			 Reed, Mr. Menendez, and
			 Mr. Wyden) introduced the following bill;
			 which was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to allow amounts under the Troubled Assets Relief Program to be used to provide
		  legal assistance to homeowners to avoid foreclosure.
	
	
		1.Short titleThis Act may be cited as the
			 Aiding Those Facing Foreclosure Act of
			 2010.
		2.Foreclosure
			 avoidance assistanceSection
			 109 of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5219) is
			 amended by adding at the end the following new subsection:
			
				(d)Legal
				assistance
					(1)Use of
				fundsThe Secretary may use
				any amounts obligated under this title to provide assistance to nonprofit
				counseling intermediaries and nonprofit legal organizations to provide legal
				assistance to homeowners of owner-occupied homes consisting of from one to four
				dwelling units who have mortgages on such homes that are in default or
				delinquency, in danger of default or delinquency, or subject to or at risk of
				foreclosure, to assist such homeowners with legal issues directly related to
				such default, delinquency, foreclosure, or any deed in lieu of foreclosure or
				short sale.
					(2)Prohibition on
				litigationParagraph (1) may
				not be construed to authorize the use of any amounts made available under this
				title to provide, obtain, or arrange on behalf of a homeowner, legal
				representation involving or for the purposes of civil litigation that is not
				directly related to any such default, delinquency, foreclosure, or any deed in
				lieu of foreclosure or short sale.
					(3)AuthorizationAmounts used as described under paragraph
				(1) shall be deemed to be for actions authorized under this
				title.
					.
		
